Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings filed on 6/7/22 are not entered.  Applicant may provide further explanation as to the particular of the removed subject matter for further consideration by Examiner.

Claim Objections
Claims 5-9 are objected to because of the following informalities:  claims contain various informalities such as lacking improper antecedent basis which appear to be mere typographical errors, no period at end of claim 5, unnecessary capital letters, and the use of quotes.  Appropriate correction is required.
The claims are replete with lack of antecedent basis issues (see MPEP 2173.05(e)). Generally, the first time a claim element is introduced “a” or “an” (as grammatically appropriate) should be used. When subsequently referring back to a claim element already introduced “the” or “said” is used to make it clear which element precisely is being referred to.
Claim 6 uses term “eductor" – it is believed Applicant intends educator.  

Drawings
The drawings are objected to because Applicant has removed subject matter from figure 1 which appears to change the scope of the disclosed invention from what was originally disclosed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Collins US 2015/0223418 in view of Goldsmith US 2020/0060108.

Claim 5: "A method for evenly mixing nutrients with water and continuously supplying the mixture to a deep/shallow water culture growing system, comprising the steps of: Returning the spent water from a deep/shallow water culture growing system to a mixing tank; Recirculating the mixing tank water within the mixing tank while measuring and adjusting the nutrient level in the tank to the desired level with an automated nutrient dosing machine; Supplying a nutrient ready tank with the with the pre-mixed nutrient enriched water from the mixing tank; and Constantly supplying a deep/shallow water culture system pre-mixed nutrient enriched water from a nutrient ready tank"  
 	Collins teaches, as generally shown in figure 10, a system for continuously [0021-0023, 0048] supplying mixture to plants, a plurality of nutrient tanks (94), a mixing tank (101), return of spent liquid returns via (99) to (101) where testing occurs to determine appropriate nutrient addition [0139], which is then supplied to plants via (96).  
	Collins fails to teach two mixing tanks.  
	Goldsmith teaches a hydroponic system where the mixed solution is stored in a plurality of treatment tanks (A and B).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use two storage tanks as taught by Goldsmith, as two tanks provides more ready material ready to supply to the plants.  

Claim 6: "A method of evenly mixing nutrients with water and continuously supplying the mixture to a deep/shallow water culture growing system in accordance with claim 1 where mixing process utilizes a pump [0139] and a plurality of eductor nozzles."  It appears the eductor nozzles are used to mix the tanks, Collins teaches air agitation devices (103) within each holding tank to mix [0139].  It appears Collins air agitation devices act as eductor nozzles as eductor nozzles are located below liquid and mix the solution.

Claim 7: "A method of evenly mixing nutrients with water and continuously supplying the mixture to a deep/shallow water culture growing system in accordance with claim 1 where mixing tanks utilize water level sensors for determining tank fill levels."  Collins teaches a fully automated “smart” design with a plurality of sensors (104) [0140] and see claim 24.  Although Collins does not use the terms level sensors for determining tank fill levels, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include sensing fill level as part of the plurality of sensors related to monitor “quantities and other factors affecting operation and productivity of the growing system” [0140].

Claim 8: "A method of evenly mixing nutrients with water and continuously supplying the mixture to a deep/shallow water culture growing system in accordance with claim 1 where mixing tanks utilize a nutrient dosing and nutrient measuring machine."  Collins teaches a fully automated “smart” design with a plurality of sensors (104) [0140] and see claim 24 and see [0139].  

Claim 9: "A method of evenly mixing nutrients with water and continuously supplying the mixture to a deep/shallow water culture growing system in accordance with claim 1 where diverting of water between a deep/shallow water culture system, mixing tanks, and supply tank is controlled by 3-way diverter valves." 
	Collins fails to teach a 3-way valve.
	Collins teaches “Normal shut-off valves, filters, back-flow prevention devices, booster pumps, pressure reducing valves and other such devices known to the art of water distribution are not shown in FIG. 10 for clarity, but are provided as needed.” [0138]
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize a 3-way valve, as Collins teaches ““Normal shut-off valves, filters, back-flow prevention devices, booster pumps, pressure reducing valves and other such devices known to the art of water distribution are not shown in FIG. 10 for clarity, but are provided as needed.” [0138]
Further supporting this, MPEP 2143: 
I. EXEMPLARY RATIONALES
Examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive.   In light of amendments, a new grounds of rejection is applied above to addresses the continuous supply point.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior US Patent References may be accessed using: Patent Public Search | USPTO
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    67
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        6/21/22